Citation Nr: 0107472	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-25 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from December 1971 to May 
1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, denying the veteran's claim 
of entitlement to service connection for hearing loss of each 
ear.  An appeal followed that was later perfected, and based 
on the veteran's request for a hearing before the Board, 
sitting at the RO, this matter was remanded to the RO in 
September 2000 to afford the veteran his requested Board 
hearing.  That proceeding was scheduled to occur in December 
2000, but despite the fact that appropriate notice of the 
date, time, and location of the hearing was furnished to the 
veteran at his most recent address on file, he failed to 
report.  The veteran's claims file has since been returned to 
the Board for further review.

During the pendency of this appeal, a significant change in 
the law was effected.  Specifically, on November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to its duty-to-assist 
obligation, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

Because of the change in the law brought about by the VCAA, 
the RO has not been afforded the opportunity of initially 
considering the service connection issue herein presented 
under governing law and regulations, and, as the veteran has 
not been appropriately informed of the legal basis for the 
denial of such claim, he may have been denied the opportunity 
to formulate appropriate argument on appeal to the Board.  It 
thus would be potentially prejudicial to the veteran were the 
Board to proceed to issue a merits-based decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Also, a remand in this case is required for compliance with 
the notice and duty-to-assist provisions contained in the new 
law.  Firstly, the undersigned notes that the veteran 
submitted for review a large envelope of X-rays at his March 
2000 hearing and that such envelope accompanied the veteran's 
claims folder when this matter was previously before the 
Board in September 2000.  Such envelope is not shown to have 
been returned to the Board following the remand for a travel 
board hearing and there is no indication that the veteran 
withdrew that envelope from the evidence to be considered on 
appeal.  Efforts to locate such X-rays are thus in order.

It is also evident that on appeal, the veteran contends that 
he did not suffer from hearing loss of either ear prior to 
service, and that hearing loss of both ears developed in 
service as a result of acoustic trauma to which he was 
exposed as a field artillery man.  He also argues that his 
hearing loss may be the result of nerve damage resulting from 
an in-service shotgun blast to the head and retained pellet 
fragments in the area of the ears.  It is noted that the 
veteran has not to date been afforded a VA medical 
examination to determine the degree to which his auditory 
acuity is diminished, see 38 C.F.R. § 3.385 (2000), and the 
relationship, if any, between his hearing loss and in-service 
acoustic trauma, the shotgun blast to the face, or other 
event in service.  As such, further medical input would be of 
assistance in order to ensure compliance with the VA's duty-
to-assist obligation, as recently modified by the VCAA.

Also, in his oral and written testimony to date, the veteran 
has stated that during post-service years he received 
treatment for hearing loss at the VA Medical Center in 
Columbia, South Carolina, and that he has tried to access 
those records, but was told that they had been archived.  
Only limited VA treatment records are now on file and no 
request for a complete set of records is shown to have been 
made.  Other testimony concerns certain oral statements that 
private treating physicians have made to the veteran which 
are not otherwise reflected in written documents contained in 
the claims folder, and, as such, the veteran must be afforded 
the opportunity to obtain documentation of those comments of 
attending physicians which may be of pertinence to the claim 
herein at issue.

Accordingly, on the basis of the foregoing, this matter is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to the Veterans Benefits 
Administration Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should undertake efforts to 
locate the large envelope of X-rays that 
previously accompanied the veteran's 
claims folder and is now missing.  Such 
efforts may include direct contact with 
the veteran and his representative.  Once 
obtained, such envelope of X-rays is to 
be associated with the other evidence on 
file.

3.  The RO should contact the veteran in 
writing and advise him of his right to 
submit any additional argument and/or 
evidence in support of his claim of 
entitlement to service connection for 
hearing loss, to include any further 
statements from Doctors Clayton and 
Cunningham to which he referred in 
hearing testimony in March 2000.  Such 
evidence may be of a lay or medical 
variety, including but not limited to 
copies of service medical or personnel 
records he may hold in his possession; 
statements from service medical 
personnel; "buddy" certificates or 
affidavits from fellow servicemen; 
employment or retirement physical 
examinations; medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated; letters written during 
service; photographs; pharmacy 
prescription records; or insurance 
examinations.  Such evidence should be 
relevant to the question of the service 
incurrence or aggravation of the claimed 
hearing loss.

4.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for hearing loss since his 
discharge from military service.  The 
approximate dates of any such evaluation 
or treatment should also be provided, to 
the extent possible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of treatment records from 
those medical professionals or 
institutions referenced in connection 
with the aforementioned request, 
including those records held in storage 
or archived at any Federal records 
repository.  Any and all VA treatment 
records must be obtained regardless of 
whether in fact the veteran responds to 
the foregoing request.  Such records, 
once obtained, must then be added to the 
claims folder.

5.  The RO should contact the Social 
Security Administration for the purpose 
of obtaining any and all administrative 
and medical records utilized by that 
agency with respect to any claim for 
disability benefits filed by the veteran 
with that agency.

6.  Upon the completion of the foregoing 
development, the veteran is to be 
afforded a VA medical examination by a 
physician in the specialty of 
otolaryngology, as well as a VA 
audiological evaluation, for the purpose 
of determining the nature and etiology of 
the veteran's claimed hearing loss.  The 
veteran's claims folder in its entirety, 
including a copy of this remand, is to be 
furnished to each examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  Such examinations 
are to include a review of the veteran's 
history and current complaints, as well 
as comprehensive clinical evaluations.  
Any indicated diagnostic studies must 
also be accomplished if deemed warranted 
by either examiner.  All diagnoses are 
then to be fully set forth.

It is requested that the examining 
otolaryngologist offer a professional 
opinion, with full supporting rationale, 
as to the following:  

(a)  Was hearing loss of either ear 
indisputably present prior to the 
veteran's entry onto active duty in 
December 1971?

(b)  If so, is it at least as likely 
as not that any preexisting hearing 
loss increased in severity during 
service?

(c)  If there was an increase in 
severity of any hearing loss during 
service, is it at least as likely as 
not that any worsening represented a 
permanent as opposed to a temporary 
increase in symptoms.

(d)  Is it indisputable that any 
increase in severity of the 
preexisting disability represented 
natural progress of the preexisting 
disability? 

(e)  If hearing loss did not 
preexist service, whether it is 
at least as likely as not that 
hearing loss of one or both of 
the veteran's ears is the 
result of acoustic trauma 
occurring in service?

(f)  If hearing loss did not 
preexist service, whether it is 
at least as likely as not that 
hearing loss of one or both of 
the veteran's ears is the 
result of an in-service shotgun 
blast to his face, with 
retained pellet fragments in 
the area of the ears?

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

7.  Following the completion of the 
foregoing actions, the RO should review 
the examination reports.  If either 
report is not in complete compliance with 
the instructions provided above, 
appropriate action should be taken to 
return such examination(s) for any and 
all needed action.  

8.  Lastly, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for hearing loss of 
each ear, based on all the evidence on 
file and all governing legal authority, 
including the VCAA and all pertinent case 
law.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's 

Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



